July 20, 2016 Dreyfus New York AMT-Free Municipal Bond Fund Dreyfus State Municipal Bond Funds -Dreyfus Massachusetts Fund Supplement to Statement of Additional Information dated September 1, 2015, as revised or amended October 6, 2015, November 12, 2015, February 1, March 1, 2016, April 1, 2016, April 29, 2016 and June 30, 2016 The following information supersedes and replaces the portfolio manager information contained in the section of the Statement of Additional Information entitled “Certain Portfolio Manager Information”: The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DNYAFMBF Jeffrey Burger DMAF Jeffrey Burger GRP4-SAISTK-0716
